Citation Nr: 0922766	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left ankle 
fracture. 

2. Entitlement to service connection for chloracne, due to 
Agent Orange exposure. 

3. Entitlement to service connection for hepatitis C. 

4. Entitlement to service connection for a back disorder. 

5. Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1971. He served in Vietnam from May 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Los Angeles, California, Department of Veterans Appeals 
(VA) Regional Office (RO), which denied the claims on appeal. 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008. A 
transcript of the hearing is of record and associated with 
the claims folder. 

The issues of entitlement to service connection for a back 
disorder and a psychiatric disorder, to include PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. At the Veteran's May 2008 Travel Board hearing, he 
withdrew his claim for service connection for a skin disorder 
claimed as due to Agent Orange exposure. 

2. In June 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his claims for service connection for 
left ankle fracture and hepatitis C was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issues of service connection for skin 
disorder, left ankle fracture and hepatitis C have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had several issues on appeal, including service 
connection for a left ankle fracture, a skin disorder claimed 
as due to Agent Orange exposure, and hepatitis C. At his 
May 2008 Travel Board hearing, the Veteran indicated that he 
was withdrawing his claim for service connection for a skin 
disorder claimed as due to Agent Orange exposure. The next 
month in June 2008, he submitted a letter to the Board 
indicating that he had also withdrawn his claim for service 
connection for a left ankle fracture and hepatitis C. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008). Here, the Veteran has expressed 
his intent to withdraw one claim, his service connection for 
a skin disorder claim due to Agent Orange exposure, at the 
time of his Travel Board hearing. His withdrawal of an appeal 
is in writing when his hearing transcript is reduced to 
writing. See Tomlin v. Brown, 5 Vet. App. 355 (1993). 
Additionally, he submitted a written statement in June 2008, 
that he was withdrawing his claims for service connection for 
a left ankle fracture and hepatitis C. Hence, there remains 
no allegations of errors of fact or law for appellate 
consideration for these three issues. Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
issues and they are dismissed.


ORDER

The appeal for service connection for a skin disorder claimed 
as due to Agent Orange exposure is dismissed.

The appeal for service connection for a left ankle fracture 
and hepatitis C is dismissed.


REMAND

The Veteran claims entitlement to service connection for PTSD 
based upon his service in Vietnam. He believes service 
connection is warranted for a back condition based upon 
service incurrence.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

During the Veteran's May 2008 Travel Board hearing, he 
testified that his bases in Vietnam underwent rocket attacks 
and mortar attacks on a daily basis. He stated that he was a 
supply personnel wherein his main duties included supplying 
the troops with ammunition and food. He was on Fire Bases 
Barbara, Nancy, and Carol. According to the Veteran, Fire 
Base Carol was on the DMZ. Fire Base Nancy was headquarters 
and Fire Bases Barbara and Carol were the fire bases where 
there was more intense fire and more attacks by the enemy. He 
indicated that in October 1970, in route to Fire Base Barbara 
from Fire Base Nancy, he encountered enemy troops and they 
engaged in a firefight. Two soldiers that were with him were 
killed. He did not remember their names, but he indicated 
that this occurred on October [redacted], 1970 and he was assigned to 
1 Bn., 39th, Artillery. 

Additionally, the Veteran indicated in an April 2005 VA 
outpatient treatment note that his compound was overrun by 
Viet Cong and a buddy fell on a grenade to save the Veteran 
and others. He did not provide names, places, or the date of 
this incident. The RO/AMC should contact the Veteran for this 
pertinent information (who, where, when) and then contact the 
U.S. Army and Joint Services, Records Research Center 
(JSRRC), to verify both of the Veteran's claimed stressors. 

The Veteran also stated at his May 2008 Travel Board hearing 
that he started receiving psychiatric treatment soon after 
service in the 1970's. He asserted that this treatment was 
provided at the VAMCs Loma Linda, Long Beach, and West Los 
Angeles. No VA medical records from the 1970's are associated 
with the claims folder. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). All VA medical 
records beginning in the 1970's should be sought and 
associated with the claims folder. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board 
denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder. The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis. The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be. The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim. Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while this 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran 
has also been diagnosed with major depressive disorder as 
indicated in VA records dated in February 2006.  

As indicated under Clemons, this other diagnosis is to be 
considered as part of the underlying claim. To date, however, 
the RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD. The RO has 
also not provided adequate notification addressing what is 
needed for a claim incorporating such diagnoses. This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims. See 38 C.F.R. §§ 
3.303, 3.307, 3.309. Corrective notification action, as well 
as further adjudication, is thus needed. 38 C.F.R. §§ 
3.159(b), 19.9.

Additionally, the Veteran claims that he has a back disorder 
based on an injury sustained in service. He states that he 
received shrapnel to his back while in service and that the 
shrapnel is still lodged in his back. He maintains that this 
has resulted in a painful back that he takes medication for 
on a regular basis. 

A review of the record reveals a February 2006 VA outpatient 
treatment note that indicates that a spinal x-ray shows 
shrapnel at the T-9 level, which the examiner stated was 
sustained during Vietnam. However, there is no evidence of 
findings, manifestations or treatment in service for this 
embedded shrapnel or other back disability in the claims 
folder. Service records do not reflect that the Veteran was 
awarded The Purple Heart. The Veteran testified at his 
May 2008 Travel Board hearing that he was treated for his 
back condition at the US Naval Hospital in Taipei in 1971. 
The only service medical evidence of hospitalization of the 
Veteran in service at this facility in 1971 was for possible 
malaria which was later ascertained to be withdrawal symptoms 
from heroin use. 

Additionally, in September 1990, the Veteran submitted to VA 
a Report of Accidental Injury. This report indicated, in 
pertinent part, that after service, he was shot by an 
unidentified man at a friend's home. The report of injury did 
not indicate where the Veteran was shot. He did indicate that 
the shooting occurred on December 16, 1988 and that the 
perpetrator was in jail. A police report of this shooting 
should be sought in connection with this claim. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will contact the Veteran 
and:

a. Ascertain if he has any further 
information to provide regarding his 
claimed stressors, that he has not 
previously provided to VA, such as 
the date his compound was overrun in 
Vietnam, and the name of the 
serviceman who threw himself on the 
grenade. Apart from any other 
information, the Veteran should be 
specifically advised of the relevant 
policies of the U.S. Army and Joint 
Services, Records Research Center 
(JSRRC), relative to his 
responsibility to provide specific 
information within designated time 
frames to enable effective research. 
The RO/AMC should contact the JSRRC 
and attempt to verify the two 
claimed stressors (the serviceman 
who threw himself on a grenade and 
the October 19, 1970 encounter with 
the enemy wherein two soldiers were 
killed in route from Fire Base 
Barbara to Fire Base Nancy).

b. Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for psychiatric 
and or PTSD that is not evidenced by 
the current record, to include VA 
psychiatric treatment records from 
VA Medical Centers Loma Linda, Long 
Beach, and West Los Angeles in the 
1970's. The Veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file. The RO/AMC should then 
obtain these records and associate 
them with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will 

a. Review the claims folder and any 
and all information of record, and 
enter specific factual findings in 
accordance with the benefit-of-the-
doubt doctrine as to: (a) whether 
the Veteran served in combat within 
the meaning of the law and if not, 
(b) whether the Veteran's claimed 
stressors have been corroborated.  

b. If and only if the Veteran is 
found to have served in combat or 
any of his stressors have been 
corroborated, the RO/AMC will afford 
the Veteran a comprehensive 
psychiatric examination, to be 
conducted by a qualified physician. 
The following considerations will 
govern the examination:

(1). The claims folder and a 
copy of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

(2). The examiner must be 
advised of the RO/AMC's 
specific factual findings as to 
whether the Veteran served in 
combat, or as to any 
corroborated stressor(s). 

c. The examiner must express an 
opinion as to whether PTSD was 
caused by the Veteran's active 
military service, resulting from a 
verified experience occurring during 
service - i.e., if the examiner 
diagnoses the Veteran with PTSD, the 
examiner must state the specific 
corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria 
set forth in the DSM-IV. In stating 
his or her opinion, the examiner 
must state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

3. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal, now characterized as service 
connection for a psychiatric disorder, to 
include PTSD.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

4. The RO/AMC should contact the police 
department in Pomona, California and 
attempt to obtain police reports of a 
shooting that occurred in their 
jurisdiction on December [redacted], 1988 at 
11:30 a.m., at [redacted]; [redacted] 
[redacted]. Any reports to this 
effect should be obtained and associated 
with the claims folder. If those records 
cannot be located or the event cannot be 
verified, the RO/AMC should so state. 

5. The Veteran should be invited to 
submit evidence to support his allegation 
of being wounded in the back by shrapnel 
during military service.  Such should 
include the date he was wounded and where 
he received treatment.  If he provides 
the requisite information, an attempt 
should be made to secure records.  

6.  If, and only if, it is established 
that the Veteran did in fact sustain a 
gunshot, shrapnel or other wound to the 
back during military service, he should 
then be afforded a VA examination to 
ascertain the nature and extent of any 
current back disability resulting 
therefrom. The claims folder and a copy 
of this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of this 
examination. All indicated studies, to 
include x-ray examination, will be 
performed. The examiner should indicate 
whether shrapnel or a bullet is lodged in 
the Veteran's back. The examiner should 
also indicate whether the foreign body 
has caused or aggravated an acquired back 
disorder. A rationale should be given for 
any opinion rendered. 

6. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for acquired psychiatric 
disorder, to include PTSD, and a back 
disorder. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


